NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICKY KAMDEM-OUAFFO, PhD,                       No. 18-35217

                Plaintiff-Appellant,            D.C. No. 4:15-cv-00129-BLW

 v.
                                                MEMORANDUM*
IDAHOAN FOODS, LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                          Submitted December 31, 2019**

Before: FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Ricky Kamdem-Ouaffo, PhD, appeals pro se from the district court’s

summary judgment in his employment action alleging federal and state law claims.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Wong v. Regents of University of California, 410 F.3d 1052, 1060 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2005). We may affirm on any basis supported by the record. Kohler v. Bed

Bath & Beyond of Cal., LLC, 780 F.3d 1260, 1263 (9th Cir. 2015). We affirm.

      Kamdem-Ouaffo argues the district court abused its discretion by refusing to

consider the screenshots of his spam e-mail folder. We disagree. The screenshot

references are undated and do not refer to any particular position for which he says

he applied. Moreover, the screenshots do not mention Idahoan as the company to

which he claims they refer, and they are not accompanied by the applications to

which he alleges they respond.

      Kamdem-Ouaffo further argues that the district court abused its discretion

by considering evidence concerning defendant’s applicant tracking system. We

disagree. Information concerning this system was properly disclosed by defendant

during discovery, and Kamdem-Ouaffo did not bring a motion to compel any

additional disclosure. See Helfand v. Gerson, 105 F.3d 530, 536 (9th Cir. 1997)

(explaining that the plaintiff waived their challenge to defendant’s discovery

objection by failing to bring a motion to compel); see also Lane v. Dep’t of

Interior, 523 F.3d 1128, 1134 (9th Cir. 2008) (“A district court has wide latitude in

controlling discovery, and its rulings will not be overturned in absence of a clear

abuse of discretion.” (citation and internal quotation marks omitted)).

                                          2                                      18-35217
      Kamdem-Ouaffo’s request to strike portions of Dubreuil’s declaration, set

forth in his opening brief, is denied.

      This court has received from the district court complete copies of the

exhibits attached to Kamdem-Ouaffo’s complaint and summary judgment

opposition. The clerk shall file these exhibits, submitted at Docket Entry No. 28.

      Kamdem-Ouaffo’s motion to file an oversized brief (Docket Entry No. 21) is

granted in part. The clerk shall file Kamdem-Ouaffo’s reply brief submitted at

Docket Entry No. 22. The remainder of this motion, and all other pending

motions, are denied.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                     18-35217